 


114 HR 1566 IH: Local Courthouse Safety Act of 2015
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1566 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2015 
Mr. Poe of Texas (for himself and Mr. Pierluisi) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To improve security at State and local courthouses. 
 
 
1.Short titleThis Act may be cited as the Local Courthouse Safety Act of 2015. 2.Security trainingPart D of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3741 et seq.) is amended by adding at the end the following:

403.Preventing violence against law enforcement and ensuring officer resilience and survivabilityThe Director may carry out a training and technical assistance program designed to teach employees of State, local, and tribal law enforcement agencies how to anticipate, survive, and respond to violent encounters during the course of their duties, including duties relating to security at State, county, and tribal courthouses. If the Director offers a training program specifically designed to train participants on courthouse security issues, preference for admission into such program shall be given to employees of jurisdictions that have magnetometers available for use at their courthouses.. 3.State Justice InstituteThe State Justice Institute Act of 1984 is amended—
(1)in section 203(b)(1) (42 U.S.C. 10702(b)(1)), in the matter preceding subparagraph (A), by inserting , safe, after a fair; and (2)in section 206 (42 U.S.C. 10705)—
(A)in subsection (c)— (i)in paragraph (14)—
(I)by inserting to before conduct; and (II)by striking and at the end;
(ii)by redesignating paragraph (15) as paragraph (16); and (iii)by inserting after paragraph (14) the following:

(15)to improve the safety and security of State and local courts; and; and (B)by adding at the end the following:

(g)MagnetometersIn the case of a grant awarded under this section to be used as described in subsection (c)(15), if the State or local court applying for the grant does not have magnetometers available for use, not less than $300 nor more than $1,000 of the matching fund required under subsection (d) of the State or local court shall be used to acquire a magnetometer.. 4.Security equipment (a)In generalSubchapter III of chapter 5 of title 40, United States Code, is amended by adding after section 559 the following:

560.Surplus security equipment for State and local courts
(a)DefinitionsIn this section— (1)the term surplus security equipment means surplus property that is used to detect weapons, including metal detectors, wands, and baggage screening devices; and
(2)the term qualifying State or local courthouse means a courthouse of a State or local government that has less security equipment than the security needs of the courthouse require. (b)Disposal of surplus security equipment (1)In generalNotwithstanding any other provision of this subchapter, the Administrator of General Services shall ensure that a qualifying State or local courthouse has an opportunity to request to receive surplus security equipment for use at the qualifying State or local courthouse before the surplus security equipment is made available to any other individual or entity under this subchapter.
(2)Disposal
(A)In generalSubject to subparagraph (B), upon request by a qualifying State or local courthouse for surplus security equipment for use at the qualifying State or local courthouse, the surplus security equipment shall be made available to the qualifying State or local courthouse without cost, except for any costs of shipping, handling, and maintenance. (B)Multiple requestsIf more than 1 qualifying State or local courthouse requests a particular piece of surplus security equipment, the surplus security equipment shall be distributed based on need, as determined by the Administrator of General Services, with priority given to a qualifying State or local courthouse that has no security equipment..
(b)Technical and conforming amendmentThe table of sections for chapter 5 of title 40, United States Code, is amended by inserting after the item relating to section 559 the following:   560. Surplus security equipment for State and local courts..  